Citation Nr: 0208860	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-10 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
for the period before July 23, 1998.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1965 to April 
1971, from September 1976 to September 1978, and from October 
1979 to December 1986.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison.

In the June 1998 rating decision, inter alia, the RO denied 
entitlement to TDIU.  The veteran timely appealed that 
decision.  In July 1998, the veteran submitted a claim for an 
increased rating for hyperthyroidism.  In a March 1999 
decision on appeal, the RO increased the rating for 
hyperthyroidism with associated disorders to 100 percent, 
effective from the date of the July 23, 1998 claim for an 
increase.  The Board's May 2000 remand instructed the RO to 
adjudicate the implied claim of an earlier effective date for 
the 100 percent award and then readjudicate the claim for 
TDIU for the period before July 23, 1998.  The RO's 
supplemental statement of the case found no basis for an 
earlier effective date and no basis for TDIU prior to 
July 23, 1998.  The cover letter to the supplemental 
statement of the case informed the veteran and his 
representative that he had 60 days from the date of the 
supplemental statement of the case in which to perfect an 
appeal of the new issue.  The RO did not receive a timely 
substantive appeal with respect to the earlier effective date 
issue.  See 38 C.F.R. § 20.302(c) (2001).  Accordingly, the 
issue of an effective date earlier than July 23, 1998 for the 
award of a 100 percent rating for hyperthyroidism and 
associated disorders is not currently before the Board.  

The Board issued a decision in April 2001 in which it denied 
the claim for TDIU for the period before July 23, 1998.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to unopposed motion, 
in an October 2001 Order, the Court vacated the April 2001 
Board decision and remanded the matter to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
By letter dated in April 2002, the Board advised the veteran 
and his representative that he had additional time in which 
to supplement the record.  The veteran's May 2002 response 
indicated that he had no additional evidence to submit.  The 
case is again before the Board for appellate review.  

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: 
(1) hyperthyroidism with associated disorders, rated as 
noncompensable (zero percent disabling) from December 30, 
1986; 30 percent disabling from September 10, 1991; and 100 
percent disabling from July 23, 1998; (2) bilateral hearing 
loss, rated as noncompensable from December 30, 1986; (3) 
bilateral tinnitus, rated as 10 percent disabling from March 
6, 1992; (4) lumbar spine arthritis, rated as noncompensable 
from April 18, 1991; 10 percent disabling from March 8, 1996; 
and 40 percent disabling from December 29, 1997.  The 
combined service-connected disability rating is never more 
than 60 percent prior to July 23, 1998.    

3.  The veteran asserts that he had been unable to work since 
his separation from service in December 1986 due to his 
service-connected back disability.  He had worked as an 
automobile mechanic.  He had a high school education without 
additional training.  There is no indication that the veteran 
has applied for or received Social Security disability.  

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation for the relevant period before July 23, 
1998.  


CONCLUSION OF LAW

The criteria for an award of TDIU for the period before July 
23, 1998 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 4.3, 4.16 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See VCAA, supra.  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  Generally, by 
way of the June 1998 and March 1999 rating decisions, July 
1998 statement of the case, and supplemental statements of 
the case dated through May 2000, the RO provided the veteran 
and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  Review of the claims folder reveals 
that the veteran pursued his TDIU claim in conjunction with 
multiple other disability claims.  In letters dated in 
January 1998, the RO explained that it would obtain VA 
treatment records from facilities he identified and that he 
could submit, or authorize the RO to obtain, private medical 
records in support of his claim.  Also in January 1998, the 
RO returned to the veteran the TDIU claim form received in 
December 1997, explaining that he had to complete the work 
history section in order to adjudicate the claim.  The RO's 
January 1999 letter addressed the status of his claims and 
again related that it had requested VA medical records and 
could request additional records if he identified the VA 
facility where treated.  The letter also again advised the 
veteran that he should submit, or authorize the RO to obtain, 
private medical records.  The Board is satisfied that the 
veteran has received all appropriate notice required by the 
VCAA.  

With respect to the duty to assist, the claims folder 
contains multiple medical examinations and VA medical records 
from the facilities the veteran stated he was treated.  In 
February 1998, the RO received from the veteran completed 
authorizations to release medical information.  However, the 
providers listed were physicians at VA medical facilities.  
The RO has obtained those records.  The private physician 
identified by the veteran performed a fee-basis VA 
examination, the report of which was already associated with 
the claims folder.  There is no indication from the claims 
folder or allegation from the veteran or his representative 
that there are outstanding records from a Social Security 
disability benefit claim.  Accordingly, the Board finds that 
all reasonable assistance has been afforded the veteran in 
the development of his claim.    

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Analysis

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which 
rating schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).  

In addition, a total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  In such an 
instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability.  
38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Thus, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993).  See 38 C.F.R. 
§ 3.321(b)(1) (an extra-schedular evaluated may be assigned 
if there are exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, which renders the regular rating schedule 
impractical).  

Where the determinative issue involves a medical issue, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Review of the claims folder reveals the following service-
connected disabilities: 
(1) hyperthyroidism with associated disorders, rated as 
noncompensable (zero percent disabling) from December 30, 
1986; 30 percent disabling from September 10, 1991; and 100 
percent disabling from July 23, 1998; (2) bilateral hearing 
loss, rated as noncompensable from December 30, 1986; (3) 
bilateral tinnitus, rated as 10percent disabling from March 
6, 1992; (4) lumbar spine arthritis, rated as noncompensable 
from April 18, 1991; 10 percent disabling from March 8, 1996; 
and 40 percent disabling from December 29, 1997.  Prior to 
July 23, 1998, the veteran's combined service-connected 
disability rating was no greater than 60 percent.  See 
38 C.F.R. § 4.25 (combined ratings table).  Therefore, before 
July 23, 1998, the veteran does not satisfy the threshold 
percentage criteria for awarding TDIU on a schedular basis.  
38 C.F.R. § 4.16(a).  

The criteria for an award of TDIU may still be met on an 
extra-schedular basis if the Board determines that the 
veteran was in any event unable to secure or follow a 
substantially gainful occupation due to service-connected 
disabilities for the relevant period before July 23, 1998.  
38 C.F.R. § 4.16(b).  The Board notes that a schedular 100 
percent evaluation is in effect from July 23, 1998 for 
hyperthyroidism with associated disorders.  A claim for TDIU 
may not be considered when the veteran is otherwise in 
receipt of a total schedular evaluation for a service-
connected disability.  VAOPGCPREC 6-99.  Therefore, 
evaluation of the appeal for TDIU affects only the relevant 
period before July 23, 1998.  

The RO received the veteran's TDIU claim in December 1997.  
On the claim form, he indicated that he last worked in 
December 1986, when he separated from service, due to back 
and hearing disabilities and post-traumatic stress disorder.  
He stated that he left that employment due to his 
disabilities.  The veteran had a high school education 
without other education or training either before or after he 
became too disabled to work.  The TDIU claim form dated in 
July 1998 stated that the veteran's service-connected back 
disability alone prevented him from working.  

VA medical records reflect a long history of complaints and 
treatment for chronic low back pain with employment, or 
attempted employment, as an automobile mechanic into the 
1990s.  The veteran stated on multiple occasions that he was 
unable to work due to back symptoms.  Various VA medical 
examination reports also include a largely identical history.  

Despite these reports from the veteran, the record is 
negative for opinion from a physician, vocational counselor, 
Social Security disability examiner, or other qualified 
professional stating that the veteran is in fact unemployable 
due to his back disability or any other service-connected 
disability, alone or in combination, before July 23, 1998.  
Because the veteran has compensable service-connected 
disabilities, a certain amount of impairment to his 
employability is presumed.  See 38 C.F.R. § 4.1 (criteria for 
disability ratings are on average impairment of earning 
capacity).  However, the record in this case does not include 
competent evidence showing that the veteran's service-
connected disabilities actually prevented him from securing 
or following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.16.  Absent such evidence, the claim cannot be 
allowed.       

The Board emphasizes that degree of disability in a VA 
compensation claim, to include a claim of unemployability, is 
essentially a medical determination.  Therefore, the 
veteran's own statement that he is unable to work due to his 
back or other service-connected disability is insufficient, 
on its own, to award TDIU.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although physicians have 
recorded the veteran's statements that he could not work 
because of his back, there is no indication from the evidence 
of record that any of these physicians ultimately endorsed 
those statements.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (medical history provided by a veteran and recorded by 
an examiner without additional enhancement or analysis is not 
competent medical evidence).  In conclusion, the Board finds 
that the preponderance of the evidence is against awarding 
TDIU for the period before July 23, 1998.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  


ORDER

Entitlement to TDIU for the period before July 23, 1998 is 
denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

